DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11-13, 15, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefan Bauer et al. U.S. Patent 10,272,806 B2 (Bauer).
Regarding claim 1, Bauer discloses a seat (Figure 5 Element 4) comprising: a porous seat surface (Figure 1A and 1B Element 7); an air spacer (Element 14, 19) disposed on a side of the seat surface, the air spacer defining an air channel; a substantially air impermeable barrier (Element 8) having an opening (Element 17) therein in communication with the air channel; and a blower (Element 11) configured to draw air through the seat surface and from the air channel, wherein at least one of the air spacer and the barrier are configured to move and flex with the seat surface when the seat surface is loaded (Element 14 is made of foam material which is distorted).  
Regarding claim 2, Bauer discloses the seat wherein the seat surface, the air spacer and the barrier are sealed along a periphery thereof (Figure 2-5).  
Regarding claim 3, Bauer discloses the seat wherein the barrier is formed as part of the air spacer (Figure 2B Element 14, 19).  
Regarding claim 4, Bauer discloses the seat wherein the air spacer and barrier are formed as a polymeric member (Column 4 Lines 36-52; Column 5 Lines 7-15).  
Regarding claim 6, Bauer discloses the seat wherein the barrier is a member separate from the air spacer (Figure 2B Element 14, 19, 8).  
Regarding claim 7, Bauer discloses the seat wherein the air spacer is formed from polymeric filaments (Column 4 Lines 36-52; Column 5 Lines 7-15).  
Regarding claim 8, Bauer discloses the seat wherein the air space is defined, in part, by the porous seat surface (Figure 2B).  
Regarding claim 9, Bauer discloses the seat wherein the porous seat surface is formed from a woven fabric material (Column 4 Lines 36-52).  
Regarding claim 11, Bauer discloses the seat wherein the blower is mounted about the opening in the barrier (Figure 2B Element 11).  
Regarding claims 12 and 20, Bauer discloses the seat wherein the blower is suspended from the barrier (Figure 2B Element 11).  
Regarding claim 13, Bauer discloses the seat including an intake spacer mounted to the barrier to space the blower from the barrier (Figure 2B Element 16).  
Regarding claim 15, Bauer discloses the seat wherein the blower is mounted to move with the seat surface, air spacer and barrier (Figure 5, all elements of one unit and would move as a unit when displaced).  
Regarding claim 16, Bauer discloses a seat (Figure 5 Element 4)comprising: a porous seat surface suspended from a carrier (Figure 1A and 1B Element 7); a substantially air impermeable barrier (Element 8) having an opening therein (Element 17); an air space (Element 14, 19 defined) between the seat surface and the barrier; and a vacuum source (Element 11) in communication with the air space, wherein air is drawn through the seat 
Regarding claim 19, Bauer discloses the seat wherein the vacuum source is a blower (Element 11), and wherein the blower is mounted to move with the seat surface as the seat surface is loaded (Figure 5, all elements of one unit and would move as a unit when displaced).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefan Bauer et al. U.S. Patent 10,272,806 B2 (Bauer) in view of Hyung Min Baek U.S. Patent 10,343,565 B2 (Baek).
Regarding claims 5 and 17, Bauer discloses the seat having a polymeric member.  Bauer does not directly disclose the polymeric member to have a series of projections defining an air channel.  Baek discloses the seat having a polymeric member that has a series of projections, and wherein spaces between the projections define, at least in part, the air channel (Figure 1-5); wherein the air space comprises a voided mateiral.  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Bauer as taught by Baek to include Baek’s polymeric 
Regarding claim 18, Bauer in view of Baek discloses the seat wherein the impermeable barrier and the voided material are formed as a unitary member (Figure 1B and 2B, Bauer).  

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefan Bauer et al. U.S. Patent 10,272,806 B2 (Bauer). 
Regarding claim 10, Bauer discloses the seat comprising the fabric that can be woven (Column 4 Lines 36-52).  Bauer does not directly disclose the fabric to form warp and weft fibers with barriers arranged selectively along the warp and weft fibers.  It is well known in the art that woven fabrics are provided with warp and weft patterns for the fibers.  Arrangement of parts is a common and well known in the art.  It would be obvious to selectively place the barriers adjacent the fibers where the barriers will be best supported within the apparatus.  
Regarding claim 14, Bauer discloses the seat having a first barrier positioned between the blower and barrier (Element 16).  Bauer does not directly disclose a second barrier positioned on the intake spacer between the blower and the blower spacer.  Duplication of parts is common and well known in the art.  It would be an obvious modification to provide additional layers of the spacer.  Such a modification would provide a means to fill the void thereby limiting the shifting of the blower within the apparatus.  

Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive.

Applicant argues that the top layer is not a porous seat surface as disclosed in Bauer (not Chang). Bauer teaches the top layer (Element 7) to be a porous material that is permeable to air or through holes that are not shown but depicted (at least the disclosure of Column 7 Lines 17-31). 
Furthermore, the spacer element is provided as a foam material.  Foam is known in the art to be deformable and deflected with force is applied.  
To the definition of “suspended” in this context is understood as a material that is secured tightly.  The prior art discloses the securely supported materials within the system.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636